DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                     SAMSON PETER RODRIGUEZ,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-0800

                            [February 3, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 07-10093CF10A.

   Samson Peter Rodriguez, Indiantown, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We accept the state’s concession of error on appeal, vacate the order of
the trial court entered November 21, 2014, and remand with directions
that the trial court grant appellant an evidentiary hearing on his claim that
counsel retained by appellant’s father failed to timely file an amended
motion for post-conviction relief, as permitted in Rodriguez v. State, 100
So. 3d 1244, 1245 (Fla. 4th DCA 2012). See Medrano v. State, 748 So. 2d
986, 987 (Fla. 1999); Steele v. Kehoe, 747 So. 2d 931 (Fla. 1999).

   Reversed and remanded with directions.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.